UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 or oTRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-162102 CHINA BILINGUAL TECHNOLOGY & EDUCATION GROUP INC. (Exact Name of small business issuer as specified in its charter) Nevada 68-0678185 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) No. 2 Longbao Street, Xiaodian Zone, Taiyuan City, Shanxi Province, People’s Republic of China 030031 (Address of principal executive offices) (Zip Code) Issuer’s telephone number: 86-351-7963988 Indicate by check mark whether the issuer (1)filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yeso No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of May 16, 2011, the issuer had 30,000,005 outstanding shares of Common Stock. 1 TABLE OF CONTENTS Page PARTI Item 1. Condensed Consolidated Financial Statements F-1 - F-3 Condensed Consolidated Balance Sheet as of March 31, 2011 (Unaudited) and December 31, 2010 F-1 Unaudited Condensed Consolidated Statements of Operations and Other Comprehensive Income for the Three Months Ended March 31, 2011 and March 31, 2010 F-2 Unaudited Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2011 and March 31, 2010 F-3 Notes to the Unaudited Condensed Consolidated Financial Statements F-4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation. 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 7 Item 4. Controls and Procedures. 7 PARTII Item 1. Legal Proceedings. 8 Item 1A. Risk Factors. 8 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 8 Item 3. Defaults Upon Senior Securities. 8 Item 4. Removed and Reserved. 8 Item 5. Other Information. 8 Item 6. Exhibits. 8 SIGNATURES 9 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. China Bilingual Technology & Education Group Inc. and Subsidiaries Condensed Consolidated Balance Sheets March 31, 2011 December 31, 2010 ASSETS (unaudited) CURRENT ASSETS: Cash and cash equivalents $ $ Inventory Other current assets Total Current Assets LONG-TERM ASSETS: Property, plant and equipment, net Land use rights, net Deposit paid for long-term assets Total Long-Term Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts Payable $ $ Other Payables Refundable deposits Prepaid Tuition Home purchase down payment Accrued expenses and other current liabilities Total Current Liabilities TOTAL LIABILITIES $ $ STOCKHOLDERS’ EQUITY: Common Stock, $0.001par value; 75,000,000 shares authorized; 30,000,005 issued and outstanding as of March 31, 2011 and December 31, 2010 Additional paid in capital Retained earnings Accumulated other comprehensive income TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ The accompanying notes to these consolidated financial statements are an integral part of these balance sheets. F-1 China Bilingual Technology & Education Group Inc. and Subsidiaries Condensed Consolidated Statements of Operations and Other Comprehensive Income (Unaudited) For The Three Months Ended March 31, REVENUES Tuition fee $ $ Room and board TOTAL REVENUES COST OF REVENUES Tuition costs Room and board TOTAL COST OF REVENUES GROSS PROFIT OPERATING EXPENSES General and Administrative Expenses TOTAL OPERATING EXPENSES INCOME FROM OPERATIONS OTHER INCOME (EXPENSE) Interest Income NET INCOME BEFORE INCOME TAXES $ $ INCOME TAX EXPENSE - - NET INCOME $ $ Foreign currency translation, net of tax COMPREHENSIVE INCOME $ $ Earnings per Common Share: Basic $ $ Diluted $ $ Weighted Average Common Shares Outstanding: Basic Diluted The accompanying notes to consolidated financial statements are an integral part of these statements. F-2 China Bilingual Technology & Education Group Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited) For The Three Months Ended March 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation Amortization Stock-based compensation - Loss on disposal of fixed assets - Changes in operating assets and liabilities: Payment and other current assets ) ) Inventories ) Accounts payable ) Other payables Accrued expenses and other current liabilities ) Refundable deposits ) ) Prepaid tuition ) ) Home purchase down payment Net cash provided by (used in) operating activities Cash flows from investing activities: Deposits - long term assets Fixed asset additions Advances to related parties receivable - - Receipts - related parties receivables 24 Net cash used in investing activities ) Cash flows from financing activities: (Repayments) or related party loans payable - Net cash provided by (used in) financing activities - - Effect of exchange rate changes on cash Net increase (decrease) in cash and cash equivalents Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year $ $ Supplemental disclosures of cash flow information: Cash paid for interest $ - $ - Cash paid for taxes - - The accompanying notes to consolidated financial statements are an integral part of these statements. F-3 CHINA BILINGUAL TECHNOLOGY & EDUCATION GROUP INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2(UNAUDITED) NOTE 1 - NATURE OF BUSINESS Description of Business China Bilingual Technology & Education Group Inc. (the "Company") is an education company that owns and operates high-quality, K-12 private boarding schools in the People’s Republic of China (“PRC”). Founded in 1998, the Company currently operates two schools encompassing kindergarten, elementary, middle and high school levels with approximately 9,500 students and 1,500 faculty and staff. The Company’s schools are located in Shanxi and Sichuan Provinces and provide students with an innovative and high-quality education with a focus on fluency and cultural skills in both Chinese and English, as well as a strong core curriculum.The Company’s sector in education is not subject to corporate income tax, and the Company anticipates its growth will come from both organic growth through increased enrollment and expansion of its business model and teaching methods into new schools, which may be acquired by the Company. Control by Principal Shareholders The Company’s directors, executive officers and their affiliates or related parties, own beneficially and in the aggregate, the majority of the voting power of the outstanding shares of the common stock of the Company. Accordingly, the directors, executive officers and their affiliates, if they voted their shares uniformly, would have the ability to control the approval of most corporate actions, including increasing the authorized capital stock of the Company and the dissolution, merger or sale of the Company's assets or business. Financial Statements Presented The condensed consolidated financial statements of the Company have been prepared in accordance with the accounting principles generally accepted in the United States of America (“US GAAP”). On June 30, 2010, the Company, incorporated in the State of Nevada, USA on March 31, 2009, entered into a Share Exchange Agreement (Agreement) with Kahibah Limited (“KL”), a British Virgin Islands (“BVI”) corporation and its shareholder. According to this Agreement, the Company acquired all the issued and outstanding common stock of KL. The Company issued 26,100,076 shares of its common stock, representing 87% of the Company’s issued and outstanding common stock after giving effect to the cancellation of 7,748,343 shares on June 30, 2010, to KL’s shareholders in exchange for 100% of the common stock of KL. After the closing of the transaction, the Company had a total of 30,000,005 shares of common stock issued and outstanding, with KL’s shareholder owning 87% of the total issued and outstanding shares of the Company’s common stock, and the balance held by those who held shares of the Company’s common stock prior to the closing of the exchange. This transaction resulted in KL’s shareholders obtaining a majority voting interest in the Company. All shares are shown effective of a 2.582781 forward stock split. The acquisition of KL and the operations of its subsidiaries were accounted for as a reverse merger, whereby KL is the continuing entity for financial reporting purposes and is deemed, for accounting purposes, to be the acquirer of the Company.In accordance with the applicable accounting guidance for accounting for the business combination as a reverse merger, KL is deemed to have undergone a recapitalization, whereby KL is deemed to have issued common stock to the Company’s common equity holders.Accordingly, although the Company, as KL’s parent company, was deemed to have legally acquired KL, in accordance with the applicable accounting guidance for accounting for the transaction as a reverse merger and re-capitalization, KL is the surviving entity for accounting purposes and its assets and liabilities are recorded at their historical carrying amounts with no goodwill or other intangible assets recorded as a result of the accounting merger with the Company. As part of the acquisition, the Company changed its name to China Bilingual Technology & Education Group Inc. (“China Bilingual”).Share and per share amounts stated have been retroactively adjusted to reflect the acquisition. The accompanying financial statements present the historical financial condition, results of operations and cash flows of KL and its operating subsidiaries prior to the recapitalization. Pre-exchange Transaction Shares 11,648,272* Repurchase Issuance for KL Shareholders Total Post-Exchange Shares *effecting a 2.582781 forward stock split as of July 14, 2010 The historical consolidated financial statements of the Company are those of KL, and of the consolidated entities.The consolidated financial statements of the Company presented for the three months ended March 31, 2011 and 2010 included the financial statements of China Bilingual, KL, KL’s subsidiary Taiyuan Taiji, a wholly-foreign owned enterprise (“WOFE”) under the laws of the Peoples Republic of China (“PRC”), which owns 95% of the registered capital of Shanxi Taiji, an equity joint venture company organized under the laws of the PRC. Shanxi Taiji owns all of the registered capital of Shanxi Modern Bilingual School and Sichuan Guangan Experimental High School, both private non-enterprise entities incorporated under the laws of the PRC, collectively the “Subsidiaries.” Since the ownership of KL and its Subsidiaries was substantially the same, the merger with each was accounted for as a transfer of equity interests between entities under common control, whereby the acquirer recognized the assets and liabilities of each Subsidiary transferred at their carrying amounts.The reorganization was treated similar to the pooling of interest method with carry over basis.Accordingly, the financial statements for KL and its Subsidiaries have been combined for all periods presented, similar to a pooling of interest.The reorganization of entities under common control was retrospectively applied to the financial statements of all prior periods when the financial statements are issued for a period that includes the date the transaction occurred.Intercompany transactions and balances are eliminated in consolidation. Principles of Consolidation The condensed consolidated financial statements include the accounts of China Bilingual Technology & Education Group Inc. and the following wholly-owned subsidiaries: Subsidiaries State and Countries Registered In % Ownership Kahibah Limited British Virgin Island % Taiyuan Taiji Industry Development Co., Ltd. People’s Republic of China % Shanxi Taiji Industrial Development Co., Ltd.(i) People’s Republic of China 95 % Shanxi Modern Bilingual School (ii) People’s Republic of China % Sichuan Guang’an Shiyan Secondary School (iii) People’s Republic of China % F-4 CHINA BILINGUAL TECHNOLOGY & EDUCATION GROUP INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2(UNAUDITED) (i) Shanxi Taiji Industrial Development Co., Ltd. was incorporated as a limited liability company on July 25, 1997 under PRC law. It is currently 95% owned by Taiyuan Taiji and 5% owned by Ms. Ren Baiv.On November 25, 2009, Kahibah entered into a share exchange agreement to sell the remaining 5% ownership to Ms. Ren Baiv. Ms. Ren Baiv is the sister of Mr. Ren Zhiqing, the Company’s Chief Executive Officer.At December 31, 2010 Ms. Ren Baiv paid 1 million Renminbi (“RMB”) as part of the capital contribution. The 5% ownership is held by Ms. Ren Baiv on behalf of the Taiyuan Taiji in accordance with local Chinese regulations, therefore no non-controlling interest is recognized.Shanxi Taiji is an equity joint venture under the laws of the PRC. The Shanxi Modern Bilingual School and Sichuan Guang’an Experimental High School (the “Schools”) hold the requisite governmental licenses to provide private educational services within their province in China.Each province sets its own licensing criteria and duration following the general guidelines established by the national government for education standards. (ii) Shanxi Modern Bilingual School (the “Shanxi School”) was established in 1998 by Shanxi Taiji.It operates as a private K-12 boarding school on a 38 acre campus in Taiyuan City, Shanxi Province.The Shanxi School holds a three year provincial license to be renewed May, 2013. (iii) Sichuan Guang’an Experimental High School (the “Sichuan School”) was established in 2002 by Shanxi Taiji.It operates as a private K-12 boarding school on a 23 acre campus in Guang’an, Sichuan Province.The Sichuan School holds a four year provincial license to be renewed September, 2011. All significant intercompany accounts and transactions have been eliminated in consolidation. Management’s Representation of Interim Financial Information The accompanying unaudited condensed consolidated financial statements have been prepared by the Company without audit pursuant to the rules and regulations of the SEC. Certain information and disclosures normally included in financial statements prepared in accordance with GAAP have been condensed or omitted as allowed by such rules and regulations, and management believes that the disclosures are adequate to make the information presented not misleading. These condensed consolidated financial statements include all of the adjustments, which in the opinion of management are necessary to a fair presentation of financial position and results of operations. All such adjustments are of a normal and recurring nature. Interim results are not necessarily indicative of results for a full year.These condensed consolidated financial statements should be read in conjunction with the audited financial statements at December 31, 2010 as filed in the Company Form 10-K filed with the SEC on March 31, 2011. NOTE 2 - USE OF ESTIMATES The preparation of financial statements in conformity with generally accepted accounting principles in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements, and the reported amounts of revenue and expenses during the reporting periods. Measurement, estimates and assumptions are used for, but not limited to, the selection of the useful lives of property and equipment, impairment of long-lived assets, fair values and revenue recognition. Management makes these estimates using the best information available at the time the estimates are made; however, actual results, when ultimately realized, could differ from those estimates. The current economic environment has increased the degree of uncertainty inherent in these estimates and assumptions. NOTE 3 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES This summary of significant accounting policies of the Company is presented to assist in understanding the Company’s consolidated financial statements.The consolidated financial statements and notes are representations of the Company’s management, which is responsible for their integrity and objectivity.These accounting policies conform to US GAAP and have been consistently applied in the preparation of the consolidated financial statements. In June 2009 the Financial Accounting Standards Board (“FASB”) established the Accounting Standards Codification (“ASC”) 105-10 (formerly Statement of Financial Accounting Standards (“SFAS”) No. 168, The FASB Accounting Standards Codification and Hierarchy of Generally Accepted Accounting Principles, a replacement of ASB ASC 105-10 establishes the FASB ASC as the source of authoritative accounting principles recognized by the FASB to be applied in preparation of financial statements in conformity with generally accepted accounting principles in the United States of America (“US GAAP”). The adoption of this standard had no impact on the Company’s consolidated financial statements. The Company operates in two segments in accordance with accounting guidance FASB ASC Topic 280, Segment Reporting.Our Chief Executive Officer has been identified as the chief operating decision maker as defined by FASB ASC Topic 280. (a) Fair Value of Financial Instruments The Company applies the provisions of accounting guidance, FASB ASC Topic 820 that requires all entities to disclose the fair value of financial instruments, both assets and liabilities recognized and not recognized on the balance sheet, for which it is practicable to estimate fair value, and defines fair value of a financial instrument as the amount at which the instrument could be exchanged in a current transaction between willing parties.As of March 31, 2011 and 2010 the fair value of cash and cash equivalents, other current assets, accounts payable, refundable deposits, prepaid tuitionand other payables approximated carrying value due to the short maturity of the instruments, quoted market prices or interest rates which fluctuate with market rates. Fair Value Measurements Effective April 1, 2009, the FASB ASC Topic 820, Financial Instruments, requires disclosures about fair value of financial instruments in quarterly reports as well as in annual reports. The FASB ASC Topic 820, Fair Value Measurements and Disclosures, clarifies the definition of fair value for financial reporting, establishes a framework for measuring fair value and requires additional disclosures about the use of fair value measurements. Various inputs are considered when determining the fair value of the Company’s financial instruments.The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in these securities.These inputs are summarized in the three broad levels listed below: Level 1 – observable market inputs that are unadjusted quoted prices for identical assets or liabilities in active markets. Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, credit risks, etc.) F-5 CHINA BILINGUAL TECHNOLOGY & EDUCATION GROUP INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2(UNAUDITED) Level 3 – significant unobservable inputs (including the Company’s own assumptions in determining the fair market value of financial instruments. The Company’s adoption of FASB ASC Topic 820 did not have a material impact on the Company’s consolidated financial statements. The carrying value of financial assets and liabilities recorded at fair value is measured on a recurring or nonrecurring basis. Financial assets and liabilities measured on a non-recurring basis are those that are adjusted to fair value when a significant event occurs. The Company had no financial assets or liabilities carried and measured on a nonrecurring basis during the reporting periods. Financial assets and liabilities measured on a recurring basis are those that are adjusted to fair value each time a financial statement is prepared. The Company had no financial assets and/or liabilities carried at fair value on a recurring basis at March 31, 2011 and 2010. The availability of inputs observable in the market varies from instrument to instrument and depends on a variety of factors including the type of instrument, whether the instrument is actively traded, and other characteristics particular to the transaction. For many financial instruments, pricing inputs are readily observable in the market, the valuation methodology used is widely accepted by market participants, and the valuation does not require significant management discretion. For other financial instruments, pricing inputs are less observable in the market and may require management judgment. (b) Cash and Cash Equivalents For purposes of the consolidated statements of cash flows, the Company considers all highly liquid debt instruments purchased with a maturity of three months or less to be cash equivalents.There are no restrictions to cash at March 31, 2011.A substantial amount of the Company’s cash is held in bank accounts in the PRC and is not protected by the Federal Deposit Insurance Corporation (“FDIC”) insurance or any other similar insurance.Given the current economic environment and the financial conditions of the banking industry there is a risk that deposits may not be readily available.Cash held in the PRC amounted to $7,419,198 at March 31, 2011.The PRC places limitations on expatriating cash out of the country, which may limit the Company’s ability to pay dividends. As of March 31, 2011, the Company had depositis of $2,440 held in a US bank account, which was protected by FDIC insurance. (c) Impairment of Long-Lived Assets The Company’s long-lived assets and other assets (consisting of property and equipment and purchased land use rights) are reviewed for impairment in accordance with the guidance of the FASB ASC Topic 360-10, Property, Plant, and Equipment, and FASB ASC Topic 205, Presentation of Financial Statements.The Company tests for impairment losses on long-lived assets used in operations whenever events or changes in circumstances indicate that the carrying amount of the asset may not be recoverable.Recoverability of an asset to be held and used is measured by a comparison of the carrying amount of an asset to the future undiscounted cash flows expected to be generated by the asset.If such asset is considered to be impaired, the impairment to be recognized is measured by the amount by which the carrying amount of the asset exceeds its fair value.Impairment evaluations involve management’s estimates on asset useful lives and future cash flows.Actual useful lives and cash flows could be different from those estimated by management which could have a material effect on our reporting results and financial positions.Fair value is determined through various valuation techniques including discounted cash flow models, quoted market values and third-party independent appraisals, as considered necessary. Through March 31, 2011, the Company had not experienced impairment losses on its long-lived assets.However, there can be no assurances that demand for the Company’s services will continue, which could result in an impairment of long-lived assets in the future. (d) Income taxes On March 16, 2007, the PRC National People’s Congress passed the PRC Enterprise Income Tax Law (“New EIT Law”) which became effective on January 1, 2008.Pursuant to the New EIT Law, a unified enterprise income tax rate of 25% and unified tax deduction standards will be applied consistently to both domestic-invested enterprises and foreign-invested enterprises. Shanxi Taiji and Taiyuan Taiji are taxed pursuant to the New EIT Law with a unified enterprise income tax rate of 25%. Shanxi Taiji and Taiyuan Taiji had no income taxes due during the three months ended March 31, 2010due to net losses experienced in the past reporting periods. The two entities may apply the past periods’ net operating losses to futures years’ profits in order to reduce tax liability. Since Shanxi Taiji and Taiyuan Taiji have minimal business operations, the two entities are unlikely to have profits in future periods. As a result, all deferred tax assets and liabilities are deminimus, and management would have a 100% valuation allowance for all deferred tax assets. The subsidiaries of Shanxi Taiji, the Shanxi School and Sichuan School, which were registered as private schools (the “school-subsidiaries”), are not subject to income taxes determined in accordance with the Law for Promoting Private Education (2003) and school-subsidiaries registered as private schools not requiring reasonable returns (similar to a not-for-profit entity) are treated as public schools and are generally not subject to enterprise income taxes. Therefore, the school-subsidiaries are tax exempt. F-6 CHINA BILINGUAL TECHNOLOGY & EDUCATION GROUP INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2(UNAUDITED) Kahibah Limited is exempt from income tax on all sources of income pursuant to the tax law in the British Virgin Islands. However, pursuant and subsequent to the reverse merger, the parent company in U.S. may pay tax in future years. USA The Company and its subsidiaries are subject to income taxes on an entity basis on income arising in, or derived from, the tax jurisdiction in which they operate.As the Company has no income generated in the United States, there was no tax expense or tax liability due to the Internal Revenue Service of the United States as of March 31, 2011.However, the Company would have to pay corporate tax if any taxes were owed, due to the rules of certain states. BVI Kahibah Limited, an international business company, was formed on December 6, 2005 in the British Virgin Islands.As a BVI company, Kahibah Limited does not have an income tax. PRC Pursuant to the PRC Income Tax Laws, the prevailing statutory rate of enterprise income is 25% for Taiyuan Taiji Industrial Development Co., Ltd and its subsidiaries.There is no tax provision for the three months ended March 31, 2011 or March 31, 2010, respectively. For Three Months Ended For Three Months Ended March 31, 2011 March 31, 2011 Income (loss) before income tax United States $
